Exceptions overruled. The evidence showed that on a rainy evening the plaintiffs, seeing an automobile approaching them, but some distance off (about 200 feet) and to their left, crossed a wide street, which was well but somewhat unevenly lighted, with reflections from the wet pavements, and dark spots; and, having come nearly to the white line in the middle of the way, paused there to avoid stepping into the path of automobiles approaching from their right, and were at that point hit and injured by the automobile, a taxicab, owned by the defendant corporation and operated by the individual defendant. The defendant operator had *758been in conversation with his passenger and testified that he had been blinded by the glare of oncoming lights for six or seven seconds and until about ten feet before the point of collision. This evidence did not require a ruling of contributory negligence in law.
Paul E. Troy for the defendants.
Abner R. Sisson (Camille F. Sarrauf & S. James Alberino with him) for the plaintiffs.